Exhibit 10.48

EQUIPMENT LEASE

(Thomas Hill)

This EQUIPMENT LEASE (this “Lease”), dated as of December 15, 2011 (the
“Effective Date”), is entered into by and between AEC-TH, LLC, a Colorado
limited liability company (“Lessor”) and GS RC INVESTMENTS LLC, a Delaware
limited liability company (“Lessee”). Lessor and Lessee may be referred to
herein individually as a “Party,” and collectively as the “Parties.”

R E C I T A L S

A. Clean Coal Solutions, LLC, AEC-NM, LLC, Lessor and Lessee have previously
entered into that certain Agreement to Lease dated as of June 29, 2010, as
amended from time to time under which Lessor agreed to lease a refined coal
production facility to Lessee pursuant to the Existing Lease (as hereinafter
defined).

B. Pursuant to that certain Exchange Agreement, dated as of December 14, 2011,
among Clean Coal Solutions, LLC, Lessor and Lessee (the “Exchange Agreement”),
the Parties desire to terminate the Existing Lease and to enter into this Lease
to lease the refined coal production facility, as described on Exhibit A hereto
(the “Facility”).

A G R E E M E N T S

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

ARTICLE I

DEFINITIONS AND CONSTRUCTION

1.1 Definitions. Capitalized terms used but not defined herein shall have the
meanings associated with such terms in the Exchange Agreement. The following
terms shall have the following meanings as used herein:

“Applicable Section 45 Credits” means with respect to any Quarter, the
Section 45 Credits to which Lessee is entitled as a result of the sale during
such Quarter to an Unrelated Person of Refined Coal produced in the Facility
based on the Monthly Operating Reports for each Month during such Quarter.

“Assignment” has the meaning set forth in Section 6.12.

“Business Day” means any Day other than (i) a Saturday or Sunday or (ii) a Day
on which commercial banks in New York, New York are authorized or required to be
closed.

“Casualty” has the meaning set forth in Section 2.7.

“Code” means the Internal Revenue Code of 1986, as amended.

 

* Indicates portions of the exhibit that have been omitted pursuant to a request
for confidential treatment. The non-public information has been separately filed
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

“Contingent Rent Payment” has the meaning set forth in Section 2.2.

“Contingent Rent Payment Date” means the twentieth (20th) Day of the Month
immediately following the end of the applicable Quarter (or if such Day is not a
Business Day, by the first Business Day following such Day).

“Contingent Rent Tax Event” means the events described in clauses (a) (but only
to the extent of an actual reduction of Section 45 Credits), and (d) of the
definition of the term Tax Event.

“Day” means a calendar day.

“Draft Allocation” has the meaning set forth in Section 2.3

“Exchange Agreement” has the meaning set forth in the Recitals.

“Existing Lease” means that certain Equipment Lease (Thomas Hill) entered into
between Lessor and Lessee dated June 29, 2010.

“Facility” has the meaning set forth in the Recitals.

“Final Allocation” has the meaning set forth in Section 2.3.

“Federal Tax Rule” means any regulation, rule, order, decree, ruling,
proclamation, resolution, judgment, decision, declaration or interpretative or
advisory opinion or letter by any Federal Tax Authority with respect to federal
tax matters, including (a) regulations of the Treasury Department, (b) IRS and
Treasury Department materials such as Revenue Rulings, Revenue Procedures,
Treasury Decisions, PLRs, Technical Memoranda, Technical Advice Memoranda, Chief
Counsel Advice, Field Service Advice, General Counsel Memoranda, Office
Memoranda, Technical Information Releases, Delegation Orders, Executive Orders,
Treasury Department Orders, Notices, Announcements and News Releases,
(c) judgments and decisions of the United States Tax Court, the United States
Board of Tax Appeals and any other court of the United States in connection with
its exercise of original, trial or appellate jurisdiction over any case
involving federal tax matters and (d) a Pre-Filing Agreement.

“Fixed Rent Payments” means the Initial Term Fixed Rent Payments and the Renewal
Term Fixed Rent Payments.

“Force Majeure” has the meaning set forth in Section 4.1.

“GS” means The Goldman Sachs Group, Inc., a Delaware corporation.

“Independent Accountant” has the meaning set forth in Section 2.3.

“Initial Term” has the meaning set forth in Section 3.1.

“Initial Term Fixed Rent Payments” has the meaning set forth in Section 2.2.

 

2



--------------------------------------------------------------------------------

“Interest Rate” means the lesser of (i) the Prime Rate plus two percent (2%),
and (ii) the highest rate permitted by applicable Law.

“Investment Grade” has the meaning set forth in the Operating and Maintenance
Agreement.

“IRS” means the United States Internal Revenue Service or any successor thereto.

“IRS Guidance” has the meaning set forth in Section 6.13.

“Lease” has the meaning set forth in the preamble.

“Lessee” has the meaning set forth in the preamble.

“Lessor” has the meaning set forth in the preamble.

“Monthly Operating Reports” means the reports provided by Operator to Lessee
pursuant to Section 2.14 of the applicable Operating and Maintenance Agreement
or similar reports provided by any successor operator.

“Party” or “Parties” has the meanings set forth in the preamble.

“Person” means an individual, group, partnership, corporation, limited liability
company, trust or other entity.

“Placed-in-Service Date” means the date the Facility is “placed in service”
within the meaning of the Refined Coal Guidance.

“Pre-Filing Agreement” means an LSMB pre-filing arrangement (as described in IRS
Revenue Procedure 2009-14 or any supplement or successor thereto) between Lessee
and the IRS.

“Prime Rate” means the rate of interest publicly announced from time to time by
Citibank, N.A., New York branch, as its “prime” or “base” lending rate.

“Quarter” means each calendar quarter ending on March 31, June 30, September 30
and December 31 of each year.

“Refined Coal” means refined coal produced at the Facility from coal.

“Refined Coal Guidance” means IRS Notice 2010-54 and such other guidance issued
by the IRS supplementing, amending or superseding IRS Notice 2010-54.

“Refined Coal Sale Agreement” means that certain Refined Coal Sale Agreement
(Thomas Hill) between Lessee and Utility.

“Regulatory Event” means the adoption, promulgation, change, repeal, or change
in the interpretation, administration or application of any Law, or any
other action of any Governmental Authority, in each case after the Effective
Date (other than Force Majeure or a

 

3



--------------------------------------------------------------------------------

Tax Event) that results directly or indirectly in (a) it being unlawful for the
Lessee to lease, operate or have operated the Facility, (b) Lessee being
obligated or compelled to divest or materially limit any of its or its
Affiliates’ businesses or the activities thereof wherein such divestiture or
limitation affects or would affect Lessee’s ability to perform its obligations
under this Lease, (c) the imposition of a material penalty, fee or other cost,
in each case in light of the overall economics of the transactions contemplated
in the Transaction Documents, to be paid by Lessee or any of its Affiliates with
respect to the Facility or arising out of this Lease that was not otherwise
payable before the Effective Date or (d) a Material Adverse Effect.

“Renewal Term” has the meaning set forth in Section 3.1.

“Renewal Term Fixed Rent Payments” has the meaning set forth in Section 2.2.

“Rent” means Initial Term Fixed Rent Payments, Renewal Term Fixed Rent Payments,
and Contingent Rent Payments.

“Section 45 Credit” means the credit allowed by Section 45 of the Code for the
production and sale of refined coal produced from coal to an Unrelated Person.

“Services Agreement” means that certain Coal Yard Services Agreement dated as of
June 29, 2010 by and between Lessee and Utility.

“Site License” means that certain Production Facility and Coal Yard Site License
dated as of June 29, 2010 by and between Lessee and Utility.

“Tax Event” means (a) the issuance to Lessee, or any Affiliate of Lessee, by the
IRS of a (i) Notice of Proposed Adjustment (Form 5701); (ii) technical advice
memorandum; (iii) private letter ruling, (iv) determination letter, (v) 60-day
letter containing an examination report; (vi) 30-day letter containing an
examination report; or (vii) any other written document that reduces or proposes
the reduction of the Section 45 Credits for the taxable period(s) under
examination, or examined, by the IRS, by 20 percent or more; (b) the issuance,
publication, announcement or other public dissemination of any statement or
writing by the chairperson of the Ways and Means Committee of the U.S. House of
Representatives or the Finance Committee of the U.S. Senate (including through a
colloquy reported in the Congressional Record), if such statement or writing
proposes, advocates or supports the enactment of federal legislation, or the
adoption of a Federal Tax Rule, that would disallow some or all of the
Section 45 Credits; (c) the passage by any of the Ways and Means Committee of
the U.S. House of Representatives, the Finance Committee of the U.S. Senate, the
U.S. House of Representatives or the U.S. Senate of a bill or resolution that,
if enacted or adopted, would disallow some or all of the Section 45 Credits or
(d) any adoption of a Federal Tax Rule the effect of which is the disallowance
of 20 percent or more of the Section 45 Credits.

“Term” has the meaning set forth in Section 3.1.

“Total Fixed Payments” means, with respect to any Quarter in the Initial Term,
the sum of the Initial Term Fixed Rent Payments for such Quarter indicated on
Schedule 1, and with respect to any Quarter in the Renewal Term, the Renewal
Term Fixed Rent Payments for such Quarter.

 

4



--------------------------------------------------------------------------------

“Total Operating Expenses” means, with respect to any Quarter, the total of all
actual costs and expenses, including budget overruns, incurred and paid by
Lessee in connection with the operation of the Facility during such Quarter for
the production of Refined Coal, including without limitation (a) the costs of
electrical power, water and other utilities and services consumed in the
operation of the Facility paid by Lessee; (b) fees and expenses paid to the
Operator under the applicable Operating and Maintenance Agreement or any
subsequent operator of the Facility (though Total Operating Expenses shall not
include any subsequent operator fees and expenses that are unreasonable);
(c) costs of routine preventive maintenance of the Facility; (d) the cost of all
materials and supplies necessary for the operation of the Facility, other than
coal; (e) the cost of all overhauls, major and minor repairs and replacements of
the Facility; (f) the cost of all mobile equipment, lubricants, chemicals
(including Chemical Additives as defined in the Chemical Additive Supply Agency
Agreement), fluids, oils, supplies, filters, fittings, connectors, seals,
gaskets, hardware, wires and other similar consumable materials and supplies
used in connection with the operation, overhaul, repair or replacement of the
Facility; (g) all fines, penalties, and costs of complying with injunctive
relief relating to operation and maintenance of the Facility with applicable
Laws except to the extent caused by Lessee; (h) the costs of procuring,
maintaining and complying with all Permits, including all related engineering
costs; (i) the insurance coverages described in Section 3.13 of the applicable
Operating and Maintenance Agreement; (j) taxes, administrative costs and all
other assessments related to the operation of the Facility; (k) site rent paid
by the Lessee to Utility under the Site License or under any other lease or
license of a site on which the Facility is located during the Term; (l) the coal
yard and coal handling services fee paid by Lessee to Utility under the Services
Agreement or under any other coal yard and coal handling services agreement;
(m) the costs of treating, managing, transporting and disposing of solid waste,
sludges, trash, wastewater, leachate, and Hazardous Substances generated or used
in the operation of the Facility, including all such materials arising from the
operation of the Facility; and (n) the costs of coal sampling and emissions
testing, provided that the Total Operating Expenses shall not include (i) the
cost of coal, (ii) any costs or expenses incurred by Operator and reimbursed by
Lessee under Section 2.10(c) of the applicable Operating and Maintenance
Agreement or otherwise in connection with complying with any Extended Production
Suspension Plan (as such term is defined in the applicable Operating and
Maintenance Agreement) or any recommencement of operations of the Refined Coal
Plant following an Extended Production Suspension Plan, (iii) the costs and
expenses of any Decommissioning and Relocation Services (as such term is defined
in the applicable Operating and Maintenance Agreement) incurred by Operator and
reimbursed by Lessee under Section 3.10 of the applicable Operating and
Maintenance Agreement or (iv) the costs or expenses of any substantially similar
services to those services described in (ii) and (iii) above provided by a
Person other than Operator.

“Unrelated Person” means, with respect to any Person, any other Person that is
not related to such Person within the meaning of Section 45(e)(4) of the Code.

 

5



--------------------------------------------------------------------------------

ARTICLE II

LEASE

2.1 Lease of Facility.

(a) Subject to the terms and conditions hereof and of the Exchange Agreement,
from the Effective Date, Lessor hereby leases to Lessee and Lessee hereby leases
from Lessor the Facility for the uses set forth in Section 2.11 below.

(b) Upon the occurrence of the Effective Date, the Existing Lease, together with
all amendments and modifications thereto, shall terminate. Each Party for
itself, its Affiliates and its and their successors and assigns agrees that
(i) the termination of the Existing Lease shall be treated as a termination by
agreement without fault or breach on the part of either Party and (ii) the terms
of Section 3.2 of the Existing Lease shall apply to such termination, provided
that Sections 3.2(c) and (e) of the Existing Lease shall be inapplicable and
excluded in all respects for the purposes of such termination and Lessee shall
(following such termination) have no further obligations to make additional
payments pursuant to Sections 3.2(c) and (e) of the Existing Lease.

2.2 Rent.

(a) During the Initial Term, Lessee will pay to Lessor on the last Business Day
of each Quarter the fixed payment set forth on Schedule 1 for such Quarter (the
“Initial Term Fixed Rent Payments”). The Initial Term Fixed Rent Payments shall
be payable through the end of the Initial Term notwithstanding any termination
of this Lease (and the obligation to make all such Initial Term Fixed Rent
Payments will be treated as having been incurred at the inception of the Initial
Term), except for a termination pursuant to Section 3.1(e). In the event that
this Lease is terminated pursuant to Section 3.1(e) prior to the end of the
Initial Term, no further Initial Term Fixed Rent Payments shall be due, though
the Lessee will pay to the Lessor a pro-rated amount of the Initial Term Fixed
Rent Payment due with respect to the Quarter in which this Lease is terminated.

(b) During each Renewal Term, Lessee will pay to Lessor on the last Business Day
of each Quarter the fixed payment set forth on Schedule 1 for such Quarter (the
“Renewal Term Fixed Rent Payments”). The Renewal Term Fixed Rent Payments shall
be payable through the end of the applicable Renewal Term notwithstanding any
termination of this Lease (and the obligation to make all such Renewal Term
Fixed Rent Payments will be treated as having been incurred at the inception of
the Renewal Term), except for a termination pursuant to Section 3.1(e). In the
event that this Lease is terminated pursuant to Section 3.1(e) prior to the end
of the applicable Renewal Term, no further Renewal Term Fixed Rent Payments
shall be due, though the Lessee will pay to the Lessor a pro-rated amount of the
Renewal Term Fixed Rent Payment due with respect to the Quarter in which this
Lease is terminated.

During the Term and subject to receipt of satisfactory redeterminations of
qualified emissions reductions in accordance with the Refined Coal Guidance in
effect at the time of such redetermination (it being understood that
redeterminations are currently required to be performed on a semi-annual basis
and thus may not be required for each Quarter), Lessee will pay to Lessor

 

6



--------------------------------------------------------------------------------

quarterly on the Contingent Rent Payment Date for each Quarter the Contingent
Rent Payment for such Quarter and provide Lessor the calculation of such
Contingent Rent Payment. The “Contingent Rent Payment” with respect to each
Quarter shall equal *. If a Contingent Rent Payment for any Quarter is reduced
on account of the limitation in Section 2.2(d), the reduced amount will be
carried forward to succeeding Quarters in the same Term, beginning with the next
Quarter, and added to the Contingent Rent Payment (subject to the limitation in
Section 2.2(d)) until the reduction has been offset by additional Contingent
Rent Payments.

(c) The Contingent Rent Payments shall be determined after taking into account
any phase-out of such credits under Section 45(b)(1) of the Code and any
applicable inflation adjustment under Section 45(b)(2) of the Code as provided
herein, but shall be determined without regard to limitations on Lessee’s use of
the Section 45 Credits imposed by Section 38(c) of the Code and without regard
to whether Lessee actually utilizes such Section 45 Credits. In the event that
any Contingent Rent Payment is due prior to the date that the IRS publishes the
U.S. dollar amount of the Applicable Section 45 Credits with respect to such
calendar year, the U.S. dollar amount of the Applicable Section 45 Credits for
the prior year shall be used until the IRS publishes the U.S. dollar amount of
the Applicable Section 45 Credits for the current year. Once the IRS publishes
this figure, the Lessee will adjust the next due Contingent Rent Payment to
reflect any change that should be made to prior Contingent Rent Payments made
during the current calendar year to take the new published figure into account.
Within 90 Days after the end of each calendar year during the Term, Lessee shall
recalculate all Contingent Rent Payments that have been made with respect to
such calendar year based upon (i) the Section 45 Credit applicable to such
calendar year, (ii) the actual amount of Refined Coal sales from the Facility in
each Quarter of such calendar year and (iii) the actual Total Operating Expenses
for each Quarter paid by Lessee in such calendar year. Upon completion of such
recalculation, Lessee shall promptly notify Lessor of such recalculation and
provide Lessor a statement of such recalculation. Within 30 Days following such
notice, Lessor or Lessee, as appropriate, shall make an adjustment payment to
the other Party to reflect such recalculation, though such other Party may raise
a good faith dispute to the adjustment payment.

(d) Notwithstanding anything to the contrary herein, (i) the aggregate
Contingent Rent Payments during the Initial Term plus the contingent payments
made pursuant to the Existing Lease shall not exceed the present value, as of
the effective date of the Existing Lease, calculated using * discount rate, of
(A) the aggregate projected Initial Term Fixed Rent Payments for the Initial
Term, plus (B) the aggregate fixed rental payments (including all prepayment of
rent) paid by Lessee pursuant to the Existing Lease and (ii) the aggregate
Contingent Rent Payments during any Renewal Term shall not exceed the present
value, as of the Effective Date, calculated using * discount rate, of the
aggregate projected Renewal Term Fixed Rent Payments for such Renewal Term. To
the extent Lessee pays Lessor any Contingent Rent Payments in excess of the
amounts set forth in this subsection in the Initial Term or any Renewal Term on
a cumulative basis since the Effective Date, Lessor shall reimburse Lessee
within five Days after notice by Lessee of such excess payment.

(e) Lessee shall make the Fixed Rent Payments and the Contingent Rent Payments
in immediately available funds to an account in the United States of America
designated from time to time to Lessee in writing by Lessor. The initial
nominated account of Lessor is:

 

7



--------------------------------------------------------------------------------

Colorado Business Bank

ABA #: 102003206

Account Name: AEC-TH, LLC

Account #: 3286236

(f) Any Rent required to be paid under this Section 2.2 that is not so paid
(unless subject to a good faith dispute) will bear interest from the date on
which Rent was required to be paid to the date such Rent is actually received by
Lessor at an effective annual rate equal to the Interest Rate. In the event of a
dispute with respect to any Rent pursuant to this Section 2.2, the Parties shall
continue to perform their obligations as required hereunder. Upon resolution of
such dispute, the Rent, if any, determined to be owing by Lessee to Lessor (by
agreement of the Parties or final determination of a court of competent
jurisdiction) shall be paid within five Business Days following such resolution,
together with interest (using the interest rate described above) from the date
Lessee was required to pay the disputed amount.

(g) Attached hereto as Exhibit C is an illustration of how any payments to be
made under this Section 2 would be made under certain circumstances.

2.3 Tax Ownership. The Parties agree that for federal income tax purposes,
(a) the transactions described in the Existing Lease shall be considered as a
taxable installment sale of the Facility, (b) the transactions described in the
Exchange Agreement and in this Lease shall be treated as a like-kind exchange
under Section 1031 of the Code of the facility leased pursuant to the Existing
Lease for the New Facility, and (c) the tax treatment of Contingent Rent
Payments made by Lessee to Lessor under the terms of this Lease will be governed
by the principles of Treasury Regulation section 1.1275-4(c). The Parties to
agree to report the transactions consistently with such characterization. Lessee
will provide Lessor with (i) an allocation of the Initial Term Fixed Rent
Payments under this Lease between interest and principal components and Lessee
shall complete Form 8594 and furnish Lessor with a copy within 120 Days after
the Effective Date, (ii) an allocation of the Renewal Term Fixed Rent Payments
under any Renewal Term within 90 Days after the commencement of such Renewal
Term, and (iii) an allocation of each Contingent Rent Payment between interest
and principal components within 45 Days after such payment is made (each such
allocation, a “Draft Allocation”). Lessor shall review the Draft Allocation and
provide any objections to Lessee within 30 Days after the receipt thereof. In
the event Lessor does not object to Lessee’s Draft Allocation, such Draft
Allocation shall be final (the “Final Allocation”) and the Parties shall report
such Final Allocation for tax purposes and file tax returns in a manner
consistent with such mutually agreed Final Allocation. If Lessor raises
objections to the Draft Allocation, the Parties will negotiate in good faith to
resolve such objection(s). If the Parties are unable to agree on the Draft
Allocation within 14 Days after Lessor raises such objections, the Parties shall
refer such dispute to an independent nationally recognized accounting firm (the
“Independent Accountant”), which Independent Accountant shall make a final and
binding determination as to all matters in dispute with respect to the Draft
Allocation (and only such matters) within 30 Days and promptly shall notify the
Parties in writing of its resolution. Each Party shall bear and pay one-half of
the fees and other costs charged by the Independent Accountant.

2.4 Title to Facility. Title to the Facility leased herein shall be and at all
times during the Term remain in Lessor. During the Term, Lessee shall neither
remove nor ermit removal of any serial number, model, number, name, or any other
identification of ownership from the Facility.

 

8



--------------------------------------------------------------------------------

2.5 Maintenance. During the Term, Lessee agrees, at its own cost and expense, to
keep the Facility in good repair, condition, and working order, will furnish all
parts, mechanisms, devices, and labor required to keep the Facility in such
condition, normal wear and tear excepted, and will pay all costs of the
Facility’s operation.

2.6 Insurance. Lessor has obtained and shall maintain during the Term such
insurance (including the coverages, limits, deductibles, and retentions) as set
forth in Exhibit B hereto and shall provide certificates evidencing the
existence of such policies of insurance to Lessee within 10 Days after the
Effective Date.

2.7 Loss and Damage; Casualty. Lessee hereby assumes and will bear the entire
risk of loss of, theft of, requisition of, damage to or destruction of an
item (collectively, a “Casualty”) comprising the Facility from any cause
whatsoever. In the event of a Casualty, Lessee shall at its option either
(a) repair or replace the damaged or destroyed portion of the Facility at its
own expense in which event Lessor shall assign to Lessee all property damage
insurance proceeds received by Lessor or to which Lessor is entitled arising out
of such Casualty, or (b) terminate the Lease.

2.8 Taxes. Lessee shall at all times during the Term pay all property taxes that
are imposed upon the Facility or Lessee’s use thereof.

2.9 Personal Property. The Facility herein leased is, and shall at all times
during the term hereof remain, personal property, notwithstanding that the
Facility, or any part of it, may now be or hereafter become in any manner
attached to, embedded in, or permanently resting on real property or any
building or improvement thereon, or attached in any manner to what is permanent,
as by means of cement, plaster, nails, bolts, screws, or the like.

2.10 Lessee’s Right to Possession. During the Term, Lessee shall have the right
to retain possession of the Facility herein leased at the power plant known as
the Thomas Hill Energy Center located near Clifton Hill, Missouri or at any
other location Lessee may choose to place the Facility.

2.11 Permitted Uses. Lessee shall only use the Facility for the production of
Refined Coal.

2.12 Location. Lessee shall have the right from time to time during the Term to
relocate the Facility at Lessee’s expense to such other site as may be selected
by Lessee.

2.13 Assignment of Warranties. Lessor hereby assigns to Lessee all warranties to
which Lessor may have rights applicable to the Facility or any portion thereof
provided by any manufacturers, designers, and constructors of the Facility or
any portion thereof. Lessor agrees to take such other action as may be necessary
to effectuate the assignment granted to Lessee pursuant to this Section 2.13.

 

9



--------------------------------------------------------------------------------

ARTICLE III

TERM

3.1 Term.

(a) The Term of this Lease (the “Term”) will consist of: (i) the Initial Term
and (ii) the Renewal Terms, if any. The “Initial Term” shall commence on the
Effective Date and, unless sooner terminated pursuant to any of the terms
hereof, end on December 31, 2012.

(b) Unless sooner terminated in accordance with any of the terms hereof, the
Term shall automatically renew for successive one year terms after the
expiration of the Initial Term (each, a “Renewal Term”) until the date that is
ten (10) years after the Placed-in-Service Date (with the final Renewal Term for
a pro rata year). Thereafter, if the Section 45 Credit for Refined Coal produced
by the Facility is extended, Lessee shall be entitled in its sole discretion to
terminate this Lease. If Lessee does not elect to exercise its termination
right, a Renewal Term shall automatically commence and this Lease shall continue
to renew for successive Renewal Terms thereafter until the termination of the
Section 45 Credit for Refined Coal produced by the Facility.

(c) Lessee may terminate this Lease on June 29, 2020 by providing three
(3) months prior written notice to Lessor.

(d) Lessee may terminate this Lease by written notice effective immediately to
Lessor if the Total Operating Expenses paid by Lessee with respect to any two
consecutive Quarters exceed 140% of the projected operating costs of the
Facility for such two consecutive Quarters as set forth on Schedule 2.

(e) Lessee may terminate this Lease by written notice to Lessor if a Tax Event
occurs, though not during the Initial Term in the case of a Tax Event described
in clauses (a)(iii) and (a)(iv) of the definition of Tax Event.

(f) Lessee may terminate this Lease by notice to Lessor if (i) any of the
representations and warranties of Lessor contained in the Exchange Agreement are
not true in all material respects as of the date made, and such representations
and warranties are not made true by Lessor within 30 Days after notice from
Lessee, or (ii) Lessor fails to perform in any material respect any of its
obligations hereunder or under the Exchange Agreement and such failure is not
cured within 30 Days after notice from Lessee.

(g) Lessee may terminate this Lease by notice to Lessor if the Refined Coal Sale
Agreement or the Technology Sub-License terminates or is terminated or if any
Lessor Guaranty ceases to be in full force and effect or any Lessor Guarantor
shall so assert in writing.

(h) Lessor may terminate this Lease by notice to Lessee if (i) any of the
representations and warranties of Lessee contained in the Exchange Agreement are
not true in all material respects as of the date made, and such representations
and warranties are not made true by Lessee within 30 Days after notice from
Lessor, (ii) Lessee fails to pay any undisputed installment of Rent due
hereunder and such failure is not cured within 15 Business Days after notice
from Lessor, (iii) the Lessee Guaranty is terminated without being replaced by a
new

 

10



--------------------------------------------------------------------------------

guaranty on substantially similar terms as the Lessee Guaranty from a Person
having an Investment Grade rating or (iv) Lessee otherwise fails to perform in
any material respect any of its obligations hereunder or under the Exchange
Agreement and such failure is not cured within 30 Days after notice from Lessor.

(i) Lessee may terminate this Lease if, in the good faith judgment of Lessee,
(i) equipment at the Facility requires replacement or modification or if the
Facility needs to be relocated and (ii) the anticipated cost of such
replacement, modification or relocation would result in the Facility having a
new placed-in-service date.

(j) Lessee may terminate this Lease as of the end of the Initial Term by
providing notice of such termination to Lessor on or before July 1, 2012.

(k) Lessee may terminate this Lease by notice to Lessor if the sale to Unrelated
Persons of Refined Coal produced in the Facility for any two consecutive Months
(excluding any period of Force Majeure) fails to generate Section 45 Credits or
if the amount of allowable Section 45 Credits is reduced under
Section 45(e)(8)(B) of the Code * of the amount of Section 45 Credits that would
have been available if there had been no such reduction.

(l) Lessee may terminate this Lease by notice to Lessor if a Regulatory Event
occurs.

(m) Lessee may terminate this Lease by notice to Lessor if, for reasons other
than Force Majeure, Refined Coal produced in the Facility fails to satisfy the
emissions reduction requirements set forth in Code Section 45(c)(7)(B) or the
Refined Coal Guidance, resulting in, or likely to result in, a material loss of
Section 45 Credits by Lessee and, despite the use by Lessee of reasonable
efforts, the problem causing such production of Refined Coal to fail to satisfy
the emissions reduction requirements set forth in Code Section 45(c)(7)(B) or
the Refined Coal Guidance is not cured within 14 Days after Lessee becomes aware
of such problem (or in the event such problem is not curable within 14 Days,
within such additional period (not to exceed 14 Days) as is reasonably necessary
to cure such problem if such violation is curable but cannot be reasonably cured
within such 14 Day period, and if Lessee uses reasonable efforts to pursue such
cure during such 14 Day period).

3.2 Effect of Expiration or Termination. Upon expiration or termination of this
Lease pursuant to Section 3.1 above, there will be no liability or obligation on
the part of Lessee or Lessor (or any of their respective Affiliates or
Representatives), except that (a) each Party shall continue to be liable for any
breach of this Lease by it occurring prior to such termination, (b) each Party
shall pay any amounts outstanding and payable by it hereunder as of the date of
termination, (c) Lessee shall continue to pay the Initial Term Fixed Rent
Payments pursuant to the terms of Section 2.2(b) and any Renewal Term Fixed Rent
Payments pursuant to the terms of Section 2.2(c), (d) the Parties will be
subject to the indemnity obligations set forth in Article 5, and (e) the
provisions of Sections 2.2(b), (c), and (d) shall continue to apply. Upon the
expiration or the termination of this Lease for any reason, Lessee will
discontinue all use of the Facilities.

3.3 Lessee’s Duty to Surrender. At the expiration or earlier termination of the
Term, Lessee shall surrender to Lessor the possession of the Facility leased
hereunder.

 

11



--------------------------------------------------------------------------------

ARTICLE IV

FORCE MAJEURE

4.1 Force Majeure.

(a) If Lessee is rendered unable by Force Majeure to carry out, in whole or
part, its obligations (other than the obligation to make payments then due or
becoming due with respect to performance prior to the event) under this Lease,
Lessee shall give notice orally to Lessor as soon as reasonably practicable,
followed within five Business Days thereafter by a written notice setting forth,
in reasonable detail, the cause or causes constituting such Force Majeure. The
obligations of Lessee (other than the obligation to make payments then due or
becoming due with respect to performance prior to the event) shall be suspended
to the extent made necessary, and for no longer than is required, by the cause
or causes constituting such Force Majeure.

(b) The term “Force Majeure” means any event that is beyond the reasonable
control and occurs without the fault or negligence of Lessee, that by the
exercise of reasonable diligence or the incurrence of reasonable expense Lessee
is unable to prevent or overcome, and that wholly or partly prevents the
performance of any of the obligations of Lessee (other than the obligation to
make payments then due or becoming due with respect to performance prior to the
event). Force Majeure includes the following events to the extent they present
the characteristics described in the preceding sentence: acts of God or of the
public enemy; interruptions in or failure of transportation of coal or Refined
Coal or other materials by third parties; fire, flood, explosion or other
serious casualty; severe weather; war (whether declared or not); mobilization,
revolution, riot, or civil commotion; legal intervention; regulation or order of
Governmental Authority; changes in Permit requirements that prevent the Parties
from operating the Facility; inability to obtain any Permit notwithstanding
commercially reasonable efforts to obtain such Permit; strike; and lock-out or
other labor disputes. A lack or unavailability of money shall not constitute
Force Majeure.

(c) Lessee shall initiate and continue commercially reasonable good faith
efforts to remedy the Force Majeure with all reasonable dispatch; provided,
however, that the settlement of strikes, lockouts, or other labor disputes shall
be totally within the discretion of Lessee.

ARTICLE V

INDEMNIFICATION, LIMITATION OF LIABILITY AND REMEDIES

5.1 Lessee’s Right to Indemnification. Lessor shall indemnify the Lessee
Indemnified Parties in accordance with, and subject to, the terms of the
Exchange Agreement from and against any and all Losses incurred by the Lessee
Indemnified Parties to the extent arising out of or caused by any breach of this
Lease by Lessor.

5.2 Lessor’s Right to Indemnification. Lessee shall indemnify the CCS
Indemnified Parties in accordance with, and subject to, the terms of the
Exchange Agreement from and against any and all Losses incurred by the CCS
Indemnified Parties to the extent arising out of or caused by any breach of this
Lease by Lessee.

 

12



--------------------------------------------------------------------------------

5.3 Claims Procedures and Limitations. All claims for indemnification shall be
subject to the procedures and limitations set forth in the Exchange Agreement.

ARTICLE VI

MISCELLANEOUS

6.1 Confidentiality.

(a) Each Party shall maintain the terms of this Lease in confidence and shall
not disclose any information concerning the terms, performance or administration
of this Lease to any other Person; provided that a Party may disclose such
information: (i) to any of such Party’s Group, (ii) to any prospective member of
such Party’s Group, (iii) to any actual or prospective purchaser of all or a
portion of such Party’s interest in the Facility and (iv) to any Person
providing or evaluating a proposal to provide financing to the recipient Party
or any direct or indirect owner of such Party; provided in each case that the
recipient Party shall provide to each Person to which disclosure is made a copy
of this Section 6.1 and direct such Person to treat such information
confidentially, and the recipient Party shall be liable for any breach of the
terms of this Section 6.1 by such Persons to which it makes any such disclosure.
The foregoing restrictions will not apply (A) to information that is or becomes
generally available to the public otherwise than as a result of disclosure by
the recipient Party, (B) to information that is already in, or subsequently
comes into, the recipient Party’s possession, provided that the source of such
information was not, to the recipient Party’s knowledge, obligated to keep such
information confidential, (C) to information that is required to be disclosed
pursuant to Law or stock exchange rules and regulations or is otherwise subject
to legal, judicial, regulatory or self-regulatory requests for information or
documents or (D) subject to Section 6.1(b) below, to the tax structure or tax
treatment of the transaction.

(b) Each Party may disclose to any and all Persons, without limitation of any
kind, the tax treatment and tax structure of the transaction, provided, however,
that any such information is required to be kept confidential to the extent
necessary to comply with any applicable securities laws. The tax structure and
tax treatment of the transaction includes only those facts that may be relevant
to understanding the purported or claimed U.S. federal and state income tax
treatment or tax structure of the transaction and, to eliminate any doubt,
therefore specifically does not include information that either reveals or
standing alone or in the aggregate with other information so disclosed tends of
itself to reveal or allow the recipient of the information to ascertain the
identity of any parties involved in any of the transactions contemplated by this
Lease or the documents to be delivered in connection herewith.

(c) If any Party is required to disclose any information required by this
Section 6.1 to be maintained as confidential in a judicial, administrative or
governmental proceeding, such Party shall give the other Party at least 10 Days’
prior written notice (unless less time is permitted by the applicable
proceeding) before disclosing any such information in any said proceeding and,
in making such disclosure, the Party required to disclose the information shall
disclose only that portion thereof required to be disclosed and shall cooperate
with the other Party in the other Party’s attempts to seek to preserve the
confidentiality thereof, including if such Party seeks to obtain protective
orders and/or any intervention.

 

13



--------------------------------------------------------------------------------

6.2 Tax Return Information and Tax Proceedings. The provisions of Section 4.4 of
the Exchange Agreement shall apply to this Lease.

6.3 Amendment, Modification and Waiver. This Lease may not be amended or
modified except by an instrument in writing signed by each of the Parties. Any
failure of a Party to comply with any obligation, covenant, agreement, or
condition contained herein may be waived only if set forth in an instrument in
writing signed by the Party or Parties to be bound thereby, but such waiver or
failure to insist upon strict compliance with such obligation, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any other failure.

6.4 Severability. If any term or other provision of this Lease is invalid,
illegal, or incapable of being enforced by any rule of applicable law, or public
policy, all other conditions and provisions of this Lease shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated herein are not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Lease so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated herein are consummated as originally contemplated to
the fullest extent possible.

6.5 Expenses and Obligations. Except as otherwise expressly provided in this
Lease, all costs and expenses incurred by the Parties in connection with this
Lease and the consummation of the transactions contemplated hereby shall be
borne solely and entirely by the Party which has incurred such expenses.

6.6 Parties in Interest. This Lease shall be binding upon and, except as
provided below, inure solely to the benefit of each Party and its successors and
permitted assigns, and nothing in this Lease, express or implied, is intended to
confer upon any other Person (other than the Lessee Indemnified Parties and CCS
Indemnified Parties as provided in Article 5) any rights or remedies of any
nature whatsoever under or by reason of this Lease).

6.7 Notices. All notices and other communications hereunder shall be in writing,
unless otherwise specified, and shall be deemed given if delivered personally,
by a nationally recognized overnight courier, by facsimile or electronic mail,
or mailed by registered or certified mail (return receipt requested) to the
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice):

 

  (a) If to Lessee, to:

 

       GS RC Investments LLC

       c/o Goldman Sachs & Co.

       200 West Street

       New York, New York 10282

       Attention: Michael Feldman

       Fax: (212) 428-3868

       Email: Michael.Feldman@gs.com

 

14



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Vinson & Elkins L.L.P.

1001 Fannin Street, Suite 2500

Houston, Texas 77002-6760

Attention: F. B Cochran III

Fax: (713) 615-5368

Email: fcochran@velaw.com

If to Lessor, to:

AEC-TH, LLC 3300

South Parker Road, Suite 310

Aurora, CO 80014

Attention: Charles S. McNeil

Fax: (303) 751-9210

Email: cmcneil@nexgen-group.com

With copies (which shall not constitute notice) to:

Hogan Lovells US LLP

1200 Seventeenth Street, Suite 1500

Denver, CO 80202

Attention: Tyler Harvey

Fax: (303) 899-7333

Email: tyler.harvey@hoganlovells.com

Clean Coal Solutions, LLC

3300 South Parker Road, Suite 310

Aurora, CO 80014

Attention: Brian Humphrey

Fax: (303 751-9210

Email: bhumphrey@nexgen-group.com

All notices and other communications given in accordance herewith shall be
deemed given (i) on the date of delivery, if hand delivered, (ii) on the date of
receipt, if faxed or emailed (provided a hard copy of such transmission is
dispatched by first class mail within 48 hours), (iii) three Business Days after
the date of mailing, if mailed by registered or certified mail, return receipt
requested, and (iv) one Business Day after the date of sending, if sent by a
nationally recognized overnight courier; provided, however, that a notice given
in accordance with this Section 6.7 but received on any Day other than a
Business Day or after business hours in the place of receipt, will be deemed
given on the next Business Day in that place.

 

15



--------------------------------------------------------------------------------

6.8 Counterparts. This Lease may be executed and delivered (including by
facsimile or other electronic transmission) in one or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the Parties and
delivered to the other Parties, it being understood that all Parties need not
sign the same counterpart.

6.9 Entire Agreement. This Lease (which term shall be deemed to include the
Exhibits and Schedules hereto) constitutes the entire agreement of the Parties
and supersedes all prior agreements, letters of intent and understandings, both
written and oral, among the Parties with respect to the subject matter hereof.
There are no representations or warranties, agreements, or covenants other than
those expressly set forth in this Lease.

6.10 Governing Law; Choice of Forum; Waiver of Jury Trial. THIS LEASE SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAW OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF, INCLUDING
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW. THE PARTIES HEREBY
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT
IN THE COUNTY OF NEW YORK IN THE STATE OF NEW YORK WITH RESPECT TO ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS LEASE AND CONSENT TO THE SERVICE
OF PROCESS IN ANY MANNER PERMITTED BY LAW. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING RELATING TO A DISPUTE ARISING OUT OF OR RELATING TO THIS LEASE AND
FOR ANY COUNTERCLAIM WITH RESPECT THERETO.

6.11 Publicity. Lessor agrees that it will not, without the prior written
consent of Lessee, in each instance, (a) use in advertising, publicity, or
otherwise the name of GS, or any Affiliate thereof (including Lessee), or any
partner or employee of GS, or any Affiliate thereof (including Lessee), nor any
trade name, trademark, trade device, service mark, symbol or any abbreviation,
contraction or simulation thereof owned by GS, or any Affiliate thereof
(including Lessee), or (b) represent, directly or indirectly, that any product
or any service provided by Lessor has been approved or endorsed by GS, or any
Affiliate thereof (including Lessee). No public announcement of any kind
regarding the existence or terms of this Lease shall be made without the prior
written consent of the Parties. For the avoidance of doubt, nothing in this
Section 6.11 shall limit Lessor’s obligation to disclose information pursuant to
Section 6.1.

6.12 Assignment. Neither Party shall assign, sublease or otherwise transfer
(collectively, an “Assignment”) this Lease or any of its rights hereunder
without the prior written consent of the other Party, and any purported
Assignment made without such prior written consent shall be void.
Notwithstanding the foregoing:

(a) either Party may, without the need for consent from the other Party, make an
Assignment of this Lease to an Affiliate of such Party provided that such
Affiliate assumes all of the obligations of the Party making the Assignment and
the Lessor Guarantees or the Lessee Guaranty remain in effect, as applicable,
with respect to the obligations of such Affiliate, and in such event the
assigning Party shall be released from its obligations under this Lease, except
for those obligations that arose prior to such Assignment;

 

16



--------------------------------------------------------------------------------

(b) Lessee may, without the need for consent from Lessor, make an Assignment of
this Lease to any Person (i) succeeding to all or substantially all of its
assets, provided such Person has, or its obligations under this Lease are
guaranteed by a Person who has, an Investment Grade rating, or (ii) after the
date that is ten (10) years after the Effective Date if the Section 45 Credit
for Refined Coal produced by the Facility has been extended beyond such date;
and

(c) Lessor may, with the prior written consent of Lessee, make an Assignment of
this Lease to any Person succeeding to all or substantially all of its assets
provided that (i) the acquiring Person assumes all obligations of Lessor
hereunder, and (ii) either (A) the Lessor Guarantees remain in full force and
effect with respect to the Person succeeding to all or substantially all of
Lessor’s assets, or (B) the Lessor Guarantees are replaced by a new guaranty or
guarantees on the same terms as the Lessor Guarantees covering such assumed
obligations from a Person having an Investment Grade rating, and in such event
Lessor shall be released from its obligations under this Lease, except for those
obligations that arose prior to such Assignment.

6.13 Private Letter Ruling. If Lessee or any of its Affiliates decides to pursue
a request for a PLR, determination letter, Pre-Filing Agreement or other written
guidance from the IRS (the “IRS Guidance”) with respect to any aspect of the
transactions contemplated by this Agreement or any of the other Transaction
Documents or in relation to the New Facility, the Parties shall consider in good
faith and make such amendments to this Agreement as may be necessary to permit
Lessee to obtain the IRS Guidance. Neither Party shall be required to agree to
any such amendment that it reasonably determines, in good faith, is adverse to
such Party in any material respect; provided that Lessor shall not withhold its
agreement to any such amendment if Lessee has agreed to fully compensate Lessor
for any adverse economic effect on Lessor resulting from such amendment and such
amendment would not cause any material adverse effect on Lessor for which it
cannot adequately be compensated by Lessee.

[Signature page follows.]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party has caused this Lease to be executed on its
behalf as of on the day and year first above written.

 

   AEC-TH, LLC   

By:  Clean Coal Solutions, LLC,

  

its managing member

 

By:/s/ Clayt M. Reynolds             Name: Clayt M. Reynolds             Title:
Authorized Signatory            

 

   GS RC INVESTMENTS LLC

 

By: /s/ Michael Feldman            

Name: Michael Feldman            

Title: Authorized Signatory            

Signature Page to Equipment Lease (Thomas Hill)



--------------------------------------------------------------------------------

SCHEDULE 1

[See Attached]

 

Schedule 1



--------------------------------------------------------------------------------

Thomas Hill

                                                                           
9/30/2010      12/31/2010      3/31/2011      6/30/2011      9/30/2011     
12/31/2011      3/31/2012      6/30/2012      9/30/2012      12/31/2012  

Fixed Rent

     *         *         *         *         *         *         *         *   
     *         *          3/31/2013      6/30/2013      9/30/2013     
12/31/2013      3/31/2014      6/30/2014      9/30/2014      12/31/2014     
3/31/2015      6/30/2015  

Fixed Rent

     *         *         *         *         *         *         *         *   
     *         *          9/30/2015      12/31/2015      3/31/2016     
6/30/2016      9/30/2016      12/31/2016      3/31/2017      6/30/2017     
9/30/2017      12/31/2017  

Fixed Rent

     *         *         *         *         *         *         *         *   
     *         *          3/31/2018      6/30/2018      9/30/2018     
12/31/2018      3/31/2019      6/30/2019      9/30/2019      12/31/2019     
3/31/2020      6/30/2020  

Fixed Rent

     *         *         *         *         *         *         *         *   
     *         *          9/30/2020      12/31/2020      3/31/2021     
6/30/2021      9/30/2021      12/10/2021                              

Fixed Rent

     *         *         *         *         *         *               

Total:

     *                              

 

Schedule 1



--------------------------------------------------------------------------------

SCHEDULE 2

[See Attached]

 

Schedule 2



--------------------------------------------------------------------------------

Thomas Hill

                                                                          
9/30/2010      12/31/2010      3/31/2011      6/30/2011      9/30/2011     
12/31/2011      3/31/2012      6/30/2012      9/30/2012      12/31/2012  

Total Operating Expenses

     *         *         *         *         *         *         *         *   
     *         *          3/31/2013      6/30/2013      9/30/2013     
12/31/2013      3/31/2014      6/30/2014      9/30/2014      12/31/2014     
3/31/2015      6/30/2015  

Total Operating Expenses

     *         *         *         *         *         *         *         *   
     *         *          9/30/2015      12/31/2015      3/31/2016     
6/30/2016      9/30/2016      12/31/2016      3/31/2017      6/30/2017     
9/30/2017      12/31/2017  

Total Operating Expenses

     *         *         *         *         *         *         *         *   
     *         *          3/31/2018      6/30/2018      9/30/2018     
12/31/2018      3/31/2019      6/30/2019      9/30/2019      12/31/2019     
3/31/2020      6/30/2020  

Total Operating Expenses

     *         *         *         *         *         *         *         *   
     *         *          9/30/2020      12/31/2020      3/31/2021     
6/30/2021      9/30/2021      12/10/2021                              

Total Operating Expenses

     *         *         *         *         *         *               

Total:

     *                              

 

Schedule 2



--------------------------------------------------------------------------------

Thomas HMI

                                                                           
9/30/2010      12/31/2010      3/31/2011      6/30/2011      9/30/2011     
12/31/2011      3/31/2012      6/30/2012      9/30/2012      12/31/2012  

Operating Expenses

     *         *         *         *         *         *         *         *   
     *         *   

Labor

     *         *         *         *         *         *         *         *   
     *         *   

Facility maintenance, parts, repairs

     *         *         *         *         *         *         *         *   
     *         *   

Total Wheel Loader

     *         *         *         *         *         *         *         *   
     *         *   

Utilities, phone, computer

     *         *         *         *         *         *         *         *   
     *         *   

Insurance

     *         *         *         *         *         *         *         *   
     *         *   

Property Tax

     *         *         *         *         *         *         *         *   
     *         *   

Administrative support

     *         *         *         *         *         *         *         *   
     *         *   

Technical support

     *         *         *         *         *         *         *         *   
     *         *   

Sampling and analysis

     *         *         *         *         *         *         *         *   
     *         *   

Audit

     *         *         *         *         *         *         *         *   
     *         *   

Contingency

     *         *         *         *         *         *         *         *   
     *         *   

3-Year Term Insurance Expenses

     *         *         *         *                        —     

Additional start-up operating expenses

     *         *         *         *         —           —           —          
—           —           —     

Chemical Costs

     *         *         *         *         *         *         *         *   
     *         *   

Chemical Agency Fee

     *         *         *         *         *         *         *         *   
     *         *   

Operating Management Fee

     *         *         *         *         *         *         *         *   
     *         *   

Technology sublicense fee

     *         *         *         *         *         *         *         *   
     *         *   

Coal Yard Services

     *         *         *         *         *         *         *         *   
     *         *   

Site Licensing Fee

     *         *         *         *         *         *         *         *   
     *         *      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total Operating Expenses/Budget

     *         *         *         *         *         *         *         *   
     *         *      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

 

      3/31/2013      6/30/2013      9/30/2013      12/31/2013      3/31/2014  
   6/30/2014    9/30/2014    12/31/2014      3/31/2015      6/30/2015  

Operating Expenses

  

 

*

  

     *         *         *         *         *       *      *         *        
*   

Labor

     *         *         *         *         *         *       *      *        
*         *   

Facility maintenance, parts, repairs

     *         *         *         *         *         *       *      *        
*         *   

Total Wheel Loader

     *         *         *         *         *         *       *      *        
*         *   

Utilities, phone, computer

     *         *         *         *         *         *       *      *        
*         *   

Insurance

     *         *         *         *         *         *       *      *        
*         *   

Property Tax

     *         *         *         *         *         *       *      *        
*         *   

Administrative support

     *         *         *         *         *         *       *      *        
*         *   

Technical support

     *         *         *         *         *         *       *      *        
*         *   

Sampling and analysis

     *         *         *         *         *         *       *      *        
*         *   

Audit

     *         *         *         *         *         *       *      *        
*         *   

Contingency

     *         *         *         *         *         *       *      *        
*         *   

3-Year Term Insurance Expenses

           *         *         *         *                  —     

Additional start-up operating expenses

     —           —                     —        —           —           —     

Chemical Costs

     *         *         *         *         *         *       *      *        
*         *   

Chemical Agency Fee

     *         *         *         *         *         *       *      *        
*         *   

Operating Management Fee

     *         *         *         *         *         *       *      *        
*         *   

Technology sublicense fee

     *         *         *         *         *         *       *      *        
*         *   

Coal Yard Services

     *         *         *         *         *         *       *      *        
*         *   

Site Licensing Fee

     *         *         *         *         *         *       *      *        
*         *      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

  

 

  

 

 

    

 

 

    

 

 

 

Total Operating Expenses/Budget

     *         *         *         *         *         *       *      *        
*         *      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

  

 

  

 

 

    

 

 

    

 

 

 

 

      9/30/2015      12/31/2015      3/31/2016      6/30/2016      9/30/2016  
   12/31/2016      3/31/2017      6/30/2017      9/30/2017      12/31/2017  

Operating Expenses

     *         *         *         *         *         *         *         *   
     *         *   

Labor

     *         *         *         *         *         *         *         *   
     *         *   

Facility maintenance, parts, repairs

     *         *         *         *         *         *         *         *   
     *         *   

Total Wheel Loader

     *         *         *         *         *         *         *         *   
     *         *   

Utilities, phone, computer

     *         *         *         *         *         *         *         *   
     *         *   

Insurance

     *         *         *         *         *         *         *         *   
     *         *   

Property Tax

     *         *         *         *         *         *         *         *   
     *         *   

Administrative support

     *         *         *         *         *         *         *         *   
     *         *   

Technical support

     *         *         *         *         *         *         *         *   
     *         *   

Sampling and analysis

     *         *         *         *         *         *         *         *   
     *         *   

Audit

     *         *         *         *         *         *         *         *   
     *         *   

Contingency

     *         *         *         *         *         *         *         *   
     *         *   

3-Year Term Insurance Expenses

                 *         *         *         *         

Additional start-up operating expenses

     —           —           —           —                       —           —  
  

Chemical Costs

     *         *         *         *         *         *         *         *   
     *         *   

Chemical Agency Fee

     *         *         *         *         *         *         *         *   
     *         *   

Operating Management Fee

     *         *         *         *         *         *         *         *   
     *         *   

Technology sublicense fee

     *         *         *         *         *         *         *         *   
     *         *   

Coal Yard Services

     *         *         *         *         *         *         *         *   
     *         *   

Site Licensing Fee

     *         *         *         *         *         *         *         *   
     *         *      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total Operating Expenses/Budget

     *         *         *         *         *         *         *         *   
     *         *      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

 

      3/31/2018      6/30/2018      9/30/2018      12/31/2018      3/31/2019  
   30 2019      9/30/2019    12/31/2019    3/31/2020      6/30/2020  

Operating Expenses

     *         *         *         *         *         *         *       *     
*         *   

Labor

     *         *         *         *         *         *         *       *     
*         *   

Facility maintenance, parts, repairs

     *         *      

 

*

  

     *         *         *         *       *      *         *   

Total Wheel Loader

     *         *         *         *         *         *         *       *     
*         *   

Utilities, phone, computer

     *         *         *         *         *         *         *       *     
*         *   

Insurance

     *         *         *         *         *         *         *       *     
*         *   

Property Tax

     *         *         *         *         *         *         *       *     
*         *   

Administrative support

     *         *         *         *         *         *         *       *     
*         *   

Technical support

     *         *         *         *         *         *         *       *     
*         *   

Sampling and analysis

     *         *         *         *         *         *         *       *     
*         *   

Audit

     *         *         *         *         *         *         *       *     
*         *   

Contingency

     *         *         *         *         *         *         *       *     
*         *   

3-Year Term Insurance Expenses

                       —              *         *   

Additional start-up operating expenses

     —           —           —           —           —           —           —  
      —        

Chemical Costs

     *         *         *         *         *         *         *       *     
*         *   

Chemical Agency Fee

     *         *         *         *         *         *         *       *     
*         *   

Operating Management Fee

     *         *         *         *         *         *         *       *     
*         *   

Technology sublicense fee

     *         *         *         *         *         *         *       *     
*         *   

Coal Yard Services

     *         *         *         *         *         *         *       *     
*         *   

Site Licensing Fee

     *         *         *         *         *         *         *       *     
*         *      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

  

 

  

 

 

    

 

 

 

Total Operating Expenses/Budget

     1,754,448         1,754,448         1,786,351         1,786,351        
1,786,351         1,786,351         1,819,212       1,819,212      1,134,162   
     1,534,262      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

  

 

  

 

 

    

 

 

 

 

     

9/30/2020

   12/31/2020      3/31/2021      6/30/2021      9/30/2021      12/10/2021  

Operating Expenses

   *      *         *         *         *         *   

Labor

   *      *         *         *         *         *   

Facility maintenance, parts, repairs

   *      *         *         *         *         *   

Total Wheel Loader

   *      *         *         *         *         *   

Utilities, phone, computer

   *      *         *         *         *         *   

Insurance

   *      *         *         *         *         *   

Property Tax

   *      *         *         *         *         *   

Administrative support

   *      *         *         *         *         *   

Technical support

   *      *         *         *         *         *   

Sampling and analysis

   *      *         *         *         *         *   

Audit

   *      *         *         *         *         *   

Contingency

   *      *         *         *         *         *   

3-Year Term Insurance Expenses

   *      *               

Additional start-up operating expenses

                    —     

Chemical Costs

   *      *         *         *         *         *   

Chemical Agency Fee

   *      *         *         *         *         *   

Operating Management Fee

   *      *         *         *         *         *   

Technology sublicense fee

   *      *         *         *         *         *   

Coal Yard Services

   *      *         *         *         *         *   

Site Licensing Fee

   *      *         *         *         *         *      

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total Operating Expenses/Budget

   *      *         *         *         *         *      

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total:

   *               

 

Schedule 2



--------------------------------------------------------------------------------

EXHIBIT A

FACILITY

All fixtures, equipment, machinery, parts and software, and other property
constituting the refined coal production facility, consisting of the following
components: a CyClean A granular material feed hopper system including weigh
belt conveyors; the CyClean A equipment support and enclosure; a CyClean B
liquid tote and containment; chemical pumps and associated chemical delivery
system plumbing; motor control center; programmable logic control system; and
all associated valves, fittings, equipment; located at the Thomas Hill Energy
Center owned by Associated Electric Cooperative, Inc. and located at 5693
Highway F, Clifton Hill, Missouri 65244 including, without limitation, the
equipment, parts, and other materials set forth below:

 

TAG NO.    EQUIPMENT NAME    Manufacturer    Model Number

*

   *    *    N/A

*

   *    *    *

*

   *    *    N/A

*

   *    *    *

*

   *    *    N/A

*

   *    *    *

*

   *    *    *

*

   *    *    N/A

*

   *    *    N/A

*

   *    *    N/A

*

   *    *    N/A

*

   *    *    *

*

   *    *    *

*

   *    *    N/A

*

   *    *    *

*

   *    *    N/A

*

   *    *    N/A

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

LESSOR INSURANCE

 

A. Lessor shall carry and maintain (or cause to be carried and maintained) the
following insurance coverages, or their equivalent in scope and amount. Each
policy shall list the following as additional insureds (collectively, the
“Additional Insureds”): Lessee, all direct owners of Lessee and any Person
owning a direct or indirect interest in any direct owner of Lessee, the site and
the Utility, as their interests may appear. Lessor shall pay (or cause to be
paid) the premiums required to maintain these policies in effect, unless
otherwise stated.

All Risks Property Damage Insurance. All Risks Property Damage Insurance in an
amount sufficient to cover 100% of the replacement cost of the Facility.

Umbrella Liability Coverage. Insurance with limits of not less than $50,000,000
if available on a commercially reasonable basis, but in any event limits of not
less than $25,000,000. At a minimum to provide umbrella limits over commercial
liability, employer’s liability, and auto liability. Such coverage may be on a
claims-made basis. Lessor shall immediately notify Lessee of any material
dilution in the limit on such policy or policies, whether under this Lease or in
connection with any other facility or underlying property.

Contractors Pollution Liability or Pollution Legal Liability. Insurance with
limits of $10,000,000. Such insurance shall be obtained by Lessor at Lessee’s
expense. Lessor shall immediately notify Lessee of any material dilution in the
limit on such policy or policies, whether under this Lease or in connection with
any other facility or underlying property.

 

B. The insurance policies maintained pursuant hereto may be subject to such
retentions and deductibles as are usual and customary for the risks involved
under policies with limits described above.

 

C. Each insurance policy covering Lessor’s obligations under this Lease, or any
other insurance in force for the personal property, fixtures or equipment of
Lessor used in connection with this Lease, shall provide for a waiver of
subrogation by the insurer in favor of the Additional Insureds. Such insurance
provided to Additional Insureds shall apply on a primary basis not as excess of
or contributing with any other insurance.

 

D.

All insurance policies shall be in a form reasonably acceptable to Lessee and
shall be issued by an approved insurance company licensed and authorized to do
business in the state of operation, and rated in Bests Insurance Reports (or
similar publication of comparable standing) as A-VIII or better (or the then
equivalent of such rating) or as approved by Lessee. As soon as practicable upon
execution of this Lease and before commencing any performance hereunder, Lessor
shall submit to Lessee certificates of insurance evidencing the existence of the
insurance required hereunder. Certificates of renewal or replacement policies
shall be delivered to Lessee within 10 Business Days

 

Exhibit B-1



--------------------------------------------------------------------------------

  after the date of expiration or termination of the expired or replaced
insurance policy. If requested by Lessee, Lessor shall provide Lessee an
original or certified copy of any insurance policy maintained by Lessor pursuant
to the terms hereof.

 

E. All primary and umbrella liability policies shall contain the following
clause:

“Thirty days’ written notice of cancellation, material change deemed adverse to
Lessee’s interest or nonrenewal shall be given to Lessee before any
cancellation, material change or nonrenewal of this policy will be effected,
except ten days will apply for cancellation due to nonpayment of premium.”

 

F. Lessor and its Representatives shall cooperate with Lessee in connection with
the collection of any insurance monies that may be due Lessee in the event of
loss, and Lessor and its Representatives shall execute and deliver all such
instruments that may be required for the purpose of obtaining the recovery of
any such insurance monies.

 

G. Lessor shall maintain the insurance described herein until expiration of the
Term or termination of this Lease and the issuance of a final certificate of
insurance.

 

H. The following provisions shall apply with respect to the insurance coverages
required in this Lease:

 

  1. Lessor will not intentionally do, allow or permit anything to be done
during the performance of Lessor’s obligations under this Lease that will
affect, impair or contravene any policies of insurance that may be carried on
the Facilities, or any part thereof, or the use thereof, against loss, damage or
destruction by fire, casualty, public liability, or otherwise.

 

  2. Compliance with any of the insurance requirements stipulated in this Lease
will not in itself be construed to be limitation of liability of Lessor or its
representatives.

 

I. In the event Lessor fails to effect, maintain or renew any of the insurance
required hereunder in the required amounts, or to pay the premiums therefor, or
to deliver to Lessee any evidence of such insurance or payment therefor as
required hereunder, then in any such events Lessee at its option, but without
obligation so to do, may procure such insurance. Any sums expended by Lessee to
procure any such insurance shall be payable by Lessor on demand, together with
interest at the interest rate thereon from the date such sums were expended;
provided, however, it is expressly understood that procurement by Lessee of any
such insurance shall not be deemed to waive or release the default of Lessor, or
the right of Lessee at its option, to exercise the remedies set forth in this
Lease upon the occurrence of a default. Unless otherwise specified, Lessee shall
not be responsible for obtaining or maintaining any insurance required to be
obtained or maintained by Lessor, and shall not, by reason of accepting,
rejecting, approving or obtaining any such insurance, incur any liability for
the existence, nonexistence, form or legal sufficiency thereof, the solvency of
any insurer or the payment of any losses, and Lessor hereby expressly assumes
full responsibility therefor and liability, if any, thereunder.

 

Exhibit B-2



--------------------------------------------------------------------------------

J. In addition to the above, Lessor shall maintain all insurance and surety
bonds for any other risks or hazard that now or hereafter are customarily
insured against by Lessor of like size and type in the locality of the site as
Lessor deems appropriate.

 

K. All claims-made liability coverages shall remain in full force and effect for
three years after the end of the Term. All other liability coverages shall
remain in full force and effect until the end of the Term.

 

Exhibit B-3



--------------------------------------------------------------------------------

EXHIBIT C

SECTION 2 PAYMENTS

 

Expected Annual Production Output (in MMs of Tons)

        *         *         *      

Quarterly Production Output (in MM of Tons)

        *         *         *               *         *         *           
Payment      Sample      Sample      Sample             Frequency      Period  
   Period      Period      Notes

Production Costs

              

Facility Operating Costs

     Monthly         *         *         *       Actual costs incurred are
reimbursable to CCSS

Operating Fee

     Monthly         *         *         *       * /ton of refined coal produced
paid to CCSS

Chemical Agency Fee

     Monthly         *         *         *       * of chemicals purchased paid
to CCSS

Chemical Additive

     Monthly         *         *         *       Actual costs incurred paid
direct to vendors

Coal Handling

     Quarterly         *         *         *       * of refined coal produced
paid to AECI

Site License

     Quarterly         *         *         *       Variable $/ton of refined
coal produced paid to AECI

Technology Sublicense Fee

     Annual         *         *         *       Paid to CCS

Rent Payments

              

Fixed Rent

     Quarterly         *         *         *       Based upon set fixed payment
schedule; paid to AEC-NM

Contingent Rent Currently Payable

     Quarterly         *         *         *       See calculation below; paid
to AEC-NM

Assumptions

              

Quarterly Facility Operating Costs
(including insurance and start-up)

        *         *         *      

Operating Fee/ton Produced

        *         *         *      

Chemical Agency Fee

        *         *         *      

Chemical Additive Cost/ton Produced

        *         *         *      

Coal Handling/ton Produced

        *         *         *      

Site License Fee/ton Produced

        *         *         *      

Technology Sublicense Fee

        *         *         *      

Contingent Rent Payment Calculation

              

Quarterly Tons Produced

        *         *         *      

Value of Tax Credit (2012)

        *         *         *            

 

 

    

 

 

    

 

 

    

Production Tax Credits

        *         *         *      

Monetization Rate

        *         *         *            

 

 

    

 

 

    

 

 

    

Amount Paid

        *         *         *      

Less:

              

Production Costs

        *         *         *      

Fixed Rent

        *         *         *      

Amortization of Fixed Rent

                             

Calculated Contingent Rent

        *         *         *            

 

 

    

 

 

    

 

 

    

Exhibit C

 